Citation Nr: 0941733	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  08-25 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a pulmonary 
disorder, claimed as secondary to exposure to asbestos or 
exposure to hazardous materials.  

3.  Entitlement to service connection for an acquired 
psychiatric disability, including anxiety and depressive 
disorder.  
 

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1953 to March 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which, 
in pertinent part, denied entitlement to service connection 
for  back condition, COPD, and an anxiety and depressive 
disorder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a 
pulmonary disorder and an anxiety and depressive disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification if further 
action is required on the part of the Veteran.  


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran has a current back 
disability that is due to any incident or event in active 
military service, and degenerative changes (arthritis) are 
not shown to have been manifested to a compensable degree 
within one year after separation from service from March 1953 
to March 1956.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
military service, nor may arthritis, as an organic disease of 
the nervous system, be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303, 3.307, 3.309 
(2009).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  Depending on the evidence and contentions of record 
in a particular case, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

At the outset, the Board notes that the Veteran's service 
treatment records are presumed to have been destroyed in a 
fire at the National Personnel Records Center (NPRC).  In 
such cases, the Board has a heightened obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule where applicable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  While the 
evidentiary record does not contain all of the Veteran's 
entire service treatment records, his March 1956 separation 
examination is included in the record.  Nevertheless, the 
following analysis has been undertaken with the heightened 
duty in mind.  

The Veteran contends that he currently has a back disability 
that is related to military service, asserting that he 
received treatment for a back injury during service.  He has 
provided various reports regarding the in-service injury 
claiming that he fell off a plane and received treatment 
thereafter.  He has also asserted that his current back 
disability is related to the heavy lifting he performed 
during service.

As noted, all of the Veteran's service treatment records are 
not associated with the claims file, therefore, there is no 
contemporaneous evidence of record which documents the 
injuries and treatment the Veteran reports occurred during 
service.  Nevertheless, the Veteran's statement regarding his 
in-service injury and treatment are considered competent.  
See 38 C.F.R. § 3.159(a)(2).  

Even if the Board were to assume a back injury during 
service, despite the Veteran's report of receiving treatment 
of a back injury during service, the Board finds probative 
that the Veteran's March 1956 separation examination report 
does not contain any complaints of back problems or a 
preceding back injury and that the Veteran's spine was normal 
on clinical examination, clearly providing evidence against 
the finding that the Veteran suffered a chronic back problem 
associated with the injury in service many years ago.   

The Board also finds probative the Veteran has not asserted 
that he has continued to have back problems or pain since 
service.  He has only asserted that he received treatment for 
his back problems during service and at the Livermore VA 
Medical Center (VAMC) in 1994.  The evidentiary record 
contains VA outpatient treatment records from the Livermore 
VAMC dated as early as September 1996 and the first time the 
Veteran is shown to complain of back pain is in September 
2004.  At that time, the Veteran reported that his back pain 
started 20 years prior (this would place the start of the 
Veteran's back disability, by the Veteran's own account, in 
1984), with no mention of a prior back injury during service.  
There is also no evidence that the Veteran sought or received 
treatment for a back disability at the Livermore VAMC prior 
to that time.  See September 2004 VA outpatient treatment 
record.  

The evidence shows the Veteran has continued to complain of 
low back pain since September 2004 and recent X-rays of the 
Veteran's spine reveal findings consistent with 
spondylolisthesis and marked degenerative changes.  See 
October 2008 X-ray report.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of service connection for a 
back disability.  The Veteran's report of an in-service back 
injury and treatment are considered competent and there is no 
evidence of record which discredits the Veteran's report.  
Nevertheless, in evaluating the ultimate merit of this claim, 
the Board finds probative that a previous back injury or 
current symptoms were not noted at the Veteran's March 1956 
separation examination and the Veteran did not lodge any 
complaints related to a back disability at that time.  The 
Board also finds probative that more than 50 years passed 
between the time the Veteran was separated from service in 
March 1956 and is shown to have complained of back problems 
in September 2004.  

Moreover, when the Veteran sought treatment in September 
2004, he reported that his back problems began 20 years 
prior, which would have been approximately 1984, and he has 
not identified any medical providers from whom he received 
treatment for a back disability between separation from 
service in 1956 and 1984.  Nor has the Veteran reported or 
submitted competent lay evidence that he has continued to 
experience back pain or problems since service.  The Board 
also finds highly probative that neither the Veteran nor his 
treating physicians have attributed his current back 
symptomatology to his military service.  See VA outpatient 
treatment records dated from September 1996 to June 2009.  

Therefore, the Board finds the preponderance of the evidence 
is against the Veteran's claim.  The Board has considered 
whether a VA examination in needed in this case; however, the 
Board finds that, given the lack of evidence showing an 
indication that the Veteran's current back disability is 
related to service, a VA examination is not necessary.  
Indeed, as noted, there is no credible evidence of continuity 
of symptomatology since service and there is no medical 
evidence of record which suggests a nexus between the 
Veteran's current back disability and service.  

The only evidence of record that relates the Veteran's 
current back disability to his military service is the 
Veteran's own statements.  The Board is mindful that lay 
statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the determination as to causation and nexus in this 
case requires a professional medical opinion and, as noted 
above, there is no medical evidence of record that relates 
the Veteran's current back disability to military service.  
The Board finds that the Veteran's opinion regarding 
causation is outweighed by the evidence cited above, 
providing affirmative evidence against such a claim of 
causation.   

As noted, service connection may be presumed for certain 
disabilities, including arthritis, that become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service.  See 38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  However, 
presumptive service connection for arthritis is not available 
in this case, because, as noted, there is no indication that 
the Veteran manifested arthritis during his first post-
service year.  As noted, the Veteran's spine was normal on 
clinical examination in March 1956 and degenerative changes 
are not shown until October 2008, which is more than 50 years 
after he was separated from service.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of service connection for a back disability, and 
the benefit-of-the-doubt is not for application.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 U.S. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in November 2004 that fully 
addressed all required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  The RO also sent the Veteran a letter in 
November 2008 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from September 1996 to 
June 2009, as well as written statements, dated January 2006 
and August 2008, from the one of the Veteran's treating 
healthcare professionals.  Significantly, it appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
The Veteran was not afforded a VA examination in conjunction 
with this claim; however, the Board finds a VA examination 
and/or opinion is not needed in this case for reasons 
explained above.  

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a back disability is 
denied.  


REMAND

The Veteran has asserted that he currently has pulmonary 
disability that is secondary to his exposure to asbestos 
during service.  In the alternative, he has asserted that his 
pulmonary disability is related to the hazardous materials he 
was exposed to on a daily basis in the military.  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988 VA issued a circular on asbestos-
related diseases which provided guidelines for considering 
asbestos compensation claims.  See Department of Veterans 
Benefits, Veterans Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  
Subsequently, an opinion by the VA General Counsel discussed 
the development of asbestos claims.  VAOPGCPREC 4-2000 (April 
13, 2000).  The Board notes that the aforementioned 
provisions of M21-1 were rescinded and reissued as amended in 
a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart 
ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims 
for Service Connection for Asbestos-Related Diseases," and 
Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled 
"Service Connection for Disabilities Resulting from Exposure 
to Asbestos."

VA must analyze the Veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The Veteran has provided specific information regarding his 
exposure to asbestos during service, asserting that he was 
exposed to asbestos while serving on aircraft that were lined 
with asbestos, testing engines that were stores in crates 
that were lined with asbestos, and assisting in constructing 
buildings that were lined with asbestos.  However, because 
the Veteran's service treatment records are presumed to have 
been destroyed in a fire, the service department is unable to 
verify if the Veteran was exposed to asbestos during service.  
The Veteran has also reported that he contacted the military 
bases himself and he was unable to obtain any records.  See 
Veteran's statement dated February 2009.  

Nevertheless, the Veteran has not provided information 
regarding his pre and post service employment and, thus, VA 
has not been able to determine if he had any occupational or 
asbestos exposure other than his claimed in-service exposure.  
Therefore, on remand, the Veteran will be requested to 
provide information and evidence regarding his pre and post-
service employment.  

In addition, the Veteran has asserted that he received 
treatment for his pulmonary condition at the Livermore VAMC 
in 1990 and at the Baton Rouge VAMC in 2001.  While the 
evidentiary record contains outpatient treatment records from 
VA Medical Centers in Livermore, Portland, and Roseburg, 
dated from 1996 to 2009, it does not appear that the RO 
requested treatment records from the Livermore VAMC dated in 
1990 or from the Baton Rouge VAMC in 2001.  

VA has a duty to assist claimants in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
because the Veteran has identified VA treatment records that 
may be pertinent to this claim but are not yet associated 
with the claims file, a remand is necessary to obtain these 
records.  

The Veteran has also asserted that service connection is 
warranted for an anxiety and depressive disorder because he 
received treatment for stress during service.  The Veteran 
has reported that, while in the military, his first wife 
became pregnant before they were married and the military 
questioned whether the baby was his or not.  He reports he 
requested a discharge but, instead, they sent him to a 
psychiatrist in Wichita Falls.  The Veteran reports that he 
was depressed, anxious, and felt he needed to marry so he did 
and his wife became pregnant again after a year.  See 
November 2005 VA outpatient treatment record.  Nevertheless, 
the Veteran was found to be psychiatrically normal at his 
separation examination in March 1956, and he has not reported 
treatment for his psychiatric disability again until 2001 at 
the Livermore VAMC.  

The evidence of record shows the Veteran has been diagnosed 
with generalized anxiety disorder, not otherwise specified, 
and depressive disorder, not otherwise specified.  See VA 
outpatient treatment records dated September 1996 to June 
2009; see also written statements from J.G.B., PMHNP, dated 
January 2006 and August 2008.

In support of his claim, the Veteran relies upon the 
statements submitted by J.G.B., PMHNP, which purport to 
establish that the Veteran's anxiety disorder began during 
military service.  J.G.B. opined that the Veteran's anxiety 
disorder began in service, noting that Veteran's stress and 
anxiety have impacted his physical health and that "the 
literature" links anxiety and stress disorders with 
hypertension and cardiac disorders.  

Despite J.G.B.'s statements that the Veteran's anxiety 
disorder is related to service, the evidence of record 
suggests that the anxiety and depression the Veteran 
currently experiences is related to his physical disorders.  
The Veteran is shown to have first complained of anxiety in 
March 2001 and, at that time, he reported that his anxiety 
occurred with shortness of breath, discomfort, and panic, 
which was eventually diagnosed as atrial fibrillation.  See 
March 2001 VA outpatient treatment record.  The Veteran 
reported having panic and anxiety attacks at night following 
the episode of atrial fibrillation and he continued to 
attribute his anxiety and depression to onset of his medical 
problems in 2000.  

In fact, medical professionals have stated that the Veteran's 
anxiety and depressive disorders are related to his medical 
problems, noting that his depression is reactive and that his 
mood has worsened with the increase in physical problems.  
See VA outpatient treatment records dated March 2001, May 
2001, January 2002, February 2002, November 2005, January 
2006, and April 2008.  

Although the Veteran has submitted potential nexus statements 
from J.G.B., PMHNP, the Board finds there is insufficient 
medical evidence of record on which to decide the Veteran's 
claim.  In this context, it appears that the statements from 
J.G.B. are less-than-probative given that she did not address 
the evidence showing that the Veteran's anxiety and 
depression are related to his medical problems.  In addition, 
the Veteran has not been afforded a VA examination in 
conjunction with this claim and there is no medical opinion 
of record which provides a competent and probative, well-
reasoned opinion that addresses the likelihood that the 
Veteran's anxiety and depressive disorders are related to 
military service.  See McLendon v. Nicholson, 20 Vet. App. 
79, 85 (2006).

Under the VCAA, VA is obligated to provide an examination 
where the record contains competent evidence that the 
claimant has a current disability, the record indicates that 
a disability or signs or symptoms of disability might be 
associated with active service, and the record does not 
contain sufficient information to make a decision on a claim.  
38 U.S.C.A. § 5103A (West 2002); see also McLendon, supra.  
In this case, the Veteran has provided competent evidence 
that he received treatment for stress during service, he has 
asserted that he has continued to experience stress and 
anxiety since service, and there are statements from a 
medical professional which indicate that the Veteran's 
anxiety and depression may be associated with service.  

As a result, the Board concludes that the Veteran should be 
afforded a VA examination in order to determine the 
likelihood that his current anxiety and depressive disorders 
are causally related to service.  See 38 C.F.R. § 3.159(c)(4) 
(2009); Duenas v. Principi, 18 Vet. App. 512 (2004) (holding 
that a medical examination should be afforded unless there is 
"no reasonable possibility" that an examination would aid 
in substantiating the veteran's claim).  Therefore, the Board 
finds that a remand for a medical examination and opinion is 
necessary in order to render a fully informed decision. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Request treatment records from the VA 
Medical Centers in Livermore, 
California, dated from 1990, and from 
the Baton Rouge, Louisiana, dated from 
2001, and associate them with the 
claims file.  Any unsuccessful attempts 
to obtain these records must be 
appropriately documented in the claims 
file.  

2.	If (and only if) the treatment records 
from the Livermore and Baton Rouge VA 
Medical Centers contain information or 
evidence which indicates that the 
Veteran's current pulmonary disability 
is related to exposure to asbestos or 
other hazardous materials, the RO 
should schedule the Veteran for a VA 
examination and obtain a medical 
opinion regarding whether it is as 
likely as not (i.e., a probability of 
50 percent) or unlikely (i.e., a 
probability of less than 50 percent) 
that the Veteran's current pulmonary 
disorder is related to exposure to 
asbestos or other hazardous materials 
during service.  

3.	Schedule the Veteran for a VA 
examination with a medical professional 
knowledgeable in evaluating psychiatric 
disorders to determine if he currently 
has a psychiatric disorder that is 
related to his military service.  All 
indicated tests and studies should be 
conducted, and all findings described 
in detail.  The claims file must be 
made available to the examiner for 
review, and the examination report 
should reflect that such review is 
accomplished.

a.	A diagnosis of any currently 
manifested psychiatric disability 
should be made and the examiner 
should render an opinion as to 
whether it is at least as likely 
as not (i.e., a probability of 50 
percent) or unlikely (i.e., a 
probability of less than 50 
percent) that any current 
psychiatric disability is related 
to the Veteran's military service.

b.	In providing his or her opinion, 
the examiner is requested to 
address the statements from 
J.G.B., PMHNP, dated January 2006 
and August 2008, which purport to 
relate the Veteran's anxiety and 
depression to his military 
service.  The examiner is also 
requested to address the medical 
evidence of record showing that 
the Veteran's anxiety and 
depression are related to the 
onset of his medical problems in 
2000.  

c.	If it cannot be determined whether 
the Veteran currently has a 
psychiatric disability that is 
related to his military service, 
on a medical or scientific basis 
and without invoking processes 
relating to guesses or judgment 
based upon mere conjecture, the 
examiner should clearly and 
specifically so specify in the 
report, and explain why this is 
so.

4.	Thereafter, the issues on appeal should 
be readjudicated.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


